Opinion filed January 29, 2010




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00333-CV
                                        __________

                                          IN RE T.S.


                              On Appeal from the County Court

                                     Howard County, Texas

                                 Trial Court Cause No. M-25900


                           MEMORANDUM OPINION
       This is an appeal from a judgment ordering temporary in-patient mental health services
pursuant to TEX . HEALTH & SAFETY CODE ANN . § 574.034 (Vernon 2003). We affirm.
       At the commitment hearing, Big Spring State Hospital Staff Psychiatrist Dr. Trina Cormack
testified that appellant was currently diagnosed with paranoid schizophrenia and that his diagnosis
would probably be changed to schizoaffective disorder, bipolar type. Dr. Cormack stated that
appellant felt that his mother was working against him, that his mother had too much testosterone
in her body and needed estrogen injections, and that he felt he had too much testosterone and also
needed estrogen injections. Dr. Cormack described appellant as grandiose and stated appellant
believed himself to be a super hero and believed he could fly. Appellant would walk around wearing
a cape. He would have one hand behind his back and one hand extended in front of his body
preparing to “take off.” His behavior was intrusive to the other patients and to the staff. His
behavior was causing other patients to want to “beat him up.” Appellant had little ability to
communicate “without constantly talking about his delusions.”
          Appellant testified in his own behalf. He told the trial court that he was “swell” and that the
doctor’s testimony was entirely false. He asked the trial court to consider the doctor’s testimony
perjury and further stated:
                 Your Honor, my mother has spent -- made these accusations on me in the
          past. I have gone through Terrell. She has sent me to jail. She’s sent me to jail
          because I merely did not clean the tub. I have been -- I have been abused sexually
          and verbally my entire life. I do not -- I do wear a cape because I believe in the old-
          school type of gentleman, especially the London type Sherlock Holmes gentleman,
          solving his mysteries. And the biggest mystery of all is the mystery of the Bible.
          And my boisterous voice and boss talk around the unit is mandate pure religious
          anecdote and -- and testimony.

                  I, by no means, have threatened anyone, and I have been attacked by several
          patients on the unit with no merit.

          The trial court found that appellant was likely to cause serious harm to himself and was likely
to cause serious harm to others. The trial court also found that appellant suffered severe and
abnormal mental, emotional, or physical distress, that he was experiencing substantial mental or
physical deterioration of his ability to function independently, and that he was unable to make a
rational and informed decision concerning submission to treatment.1
          In his sole issue on appeal, appellant contends that the evidence is insufficient to support the
judgment of commitment. We disagree. The record before this court establishes by clear and
convincing evidence sufficient grounds to support the trial court’s judgment.
          The judgment of the trial court is affirmed.


                                                                                PER CURIAM


January 29, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




          1
           We note that the best form, where the trial court has found multiple grounds to support commitment, is to enter specific
individual findings in the conjunctive. In re J.S.C., 812 S.W.2d 92 (Tex. App.—San Antonio 1991, no writ).

                                                                2